DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 04/30/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 04/30/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation
Claims 1 and 10 are directed towards computer-implemented methods.  However, none of the steps in the method are recited as being performed by a computer.  For the purposes of this Examination, the Examiner will interpret method to be performed by one or more processers.

Claim Objections
Claims 12-15 are objected to because of the following informalities:  Claims 12-15 are not properly indented.  As per MPEP 608.01(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claims 16-20 are directed towards a computer program product (program) that performs several functions. Claims 12-15, recite a computer system, however a computer system could be interpreted as software per se.  The program and functions are not claimed as embodied in a non-transitory computer-readable media and are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a program” lacking storage on a non-transitory medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) – Claims 1-11 pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards computer-implemented methods, claims 12-20, as noted above, fail step 1 for being directed towards software per se.  However, for the purposes of compact prosecution, claims 12-20 will be analyzed under step 2 of the analysis, as if directed towards a non-transitory computer readable-medium and a computer system comprising a processor and non-transitory computer readable-medium.
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, for instance claims 1, 12 , and 16, recite an idea in part by:
recording transactions;
preparing a payslip, the payslip having information regarding an employee;
providing at least one hash for at least one portion of the information;
recording at least one hash (and the information) as a blockchain transaction;
configuring a barcode as a pointer for locating the blockchain transaction;
inserting the barcode on the payslip; and
delivering the payslip to the employee.

Claim 10 recites an idea in part by:
uploading a payslip;
responsive to receiving the payslip, extracting a number of segments of information from the payslip;
responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and
responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database.

The steps of blockchain, website, database, apparatus comprising a computer system and program code stored in a computer readable storage medium, and processing unit to perform the steps of recording transactions; preparing a payslip, the payslip having information regarding an employee; providing at least one hash for at least one portion of the information; recording at least one hash as a blockchain transaction; configuring a barcode as a pointer for locating the blockchain transaction; inserting the barcode on the payslip; and delivering the payslip to the employee. and uploading a payslip; responsive to receiving the payslip, extracting a number of segments of information from the payslip; responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a blockchain, a (verification) website, a database, an apparatus comprising a computer system and program code stored in a computer readable storage medium, and a processing unit nothing in the claim elements are directed towards anything other than commercial or legal interactions for tracking and verifying information (a hash) from a barcode on a payslip.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a blockchain, a website, a database, an apparatus comprising a computer system and program code stored in a computer readable storage medium, and a processing unit.  The blockchain, (verification) website, database, apparatus comprising a computer system and program code stored in a computer readable storage medium, and processing unit are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a blockchain, (verification) website, database, apparatus comprising a computer system and program code stored in a computer readable storage medium, and processing unit to perform the steps of recording transactions; preparing a payslip, the payslip having information regarding an employee; providing at least one hash for at least one portion of the information; recording at least one hash as a blockchain transaction; configuring a barcode as a pointer for locating the blockchain transaction; inserting the barcode on the payslip; and delivering the payslip to the employee. and uploading a payslip; responsive to receiving the payslip, extracting a number of segments of information from the payslip; responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, applicant’s specification states “A distributed ledger, as used throughout this document, refers to a computer-only technology that enables the distributed recordation of transactions through a distributed ledger maintained by a network of computers. A blockchain is an example of a distributed ledger.”  and MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the blockchain for tracking and verifying information (a hash) from a barcode on a payslip.  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2 further defines the abstract concept for gathering and verifying the hash using a generic website as a tool to do so, 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta, et al. (US Patent 10,423,938 B1), “Gaeta” in view of Hicks, et al. (US Patent 7761370 B1), “Hicks”.
As per claim 1, Gaeta discloses :
A computer-implemented method for reducing fraud based on a forged or altered payslip, the computer-implemented method comprising: see Abstract, col. 1 lines 44-51
configuring a blockchain for recording transactions; col. 6 lines 33-50, col 7 lines 65-67 In accordance with implementations of the present disclosure, when a financial institution deposits/cashes a check on behalf of its customer, the financial institution will input the check information and/or a unique instrument identifier, described in further detail herein, into the distributed ledger system…Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain… Further, the distributed ledger (e.g., underlying blockchain) is updated to include the transaction (e.g., the deposit of the negotiable instrument 114 at the first financial institution 102).
providing at least one hash for at least one portion of the information; col. 11 lines 12-21, 39-57 Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers… In some implementations, the unique instrument identifier can be based on an identifier that is independent of the negotiable instrument, and information of the negotiable instrument (e.g., routing number, account number). For example, an instrument identifier, a routing number, and an account number can be concatenated, and a hash value can be determined, the hash value being the unique identifier (e.g., a 256-bit, 32-byte number represented as a 64-byte character hash value).
recording at least one hash in the blockchain as a blockchain transaction; col. 6 lines 38-50 The distributed ledger system creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), and the hash is sent to a smart contract. In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain.
configuring a barcode as a pointer for locating the blockchain transaction; col 6 lines 38-50 col. 11 lines 12-21, Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers, such that every negotiable instrument is uniquely identifiable among every other negotiable instrument circulating in the marketplace….Example machine-readable codes include, without limitation, a bar code... The distributed ledger system creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), and the hash is sent to a smart contract. In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain.
inserting the barcode on the payslip; and  col. 11 lines 12-21, col. 3 lines 27-38 Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers, such that every negotiable instrument is uniquely identifiable among every other negotiable instrument circulating in the marketplace. In some implementations, the unique instrument identifier is encoded in a machine-readable code that is printed on the negotiable instrument. Example machine-readable codes include, without limitation, a bar code, and a QR code… A person who becomes a holder in due course of a negotiable instrument by delivery, or by delivery and endorsement, has an unrestricted claim to the negotiable instrument. Example negotiable instruments include promissory notes, bills of exchange, banknotes, checks (e.g., personal, business, cashier, teller, treasury, government, certified, official, payment, loan), virtual checks, money orders, bill payments, proofs of payment, mobile payments (e.g., using smartphones, tablets, wearables), and instruments encoded in machine-readable codes (e.g., barcodes, QR codes).
delivering the payslip to the employee. col. 3 lines 27-38 A person who becomes a holder in due course of a negotiable instrument by delivery, or by delivery and endorsement, has an unrestricted claim to the negotiable instrument. Example negotiable instruments include promissory notes, bills of exchange, banknotes, checks (e.g., personal, business, cashier, teller, treasury, government, certified, official, payment, loan), virtual checks, money orders, bill payments, proofs of payment, mobile payments (e.g., using smartphones, tablets, wearables), and instruments encoded in machine-readable codes (e.g., barcodes, QR codes).
Gaeta does not expressly disclose the following, Hicks, however discloses:
preparing a payslip, the payslip having information regarding an employee; col. 3 lines 15-20 and col. 5 lines 34-49 In one or more embodiments of the invention, a payroll data repository (130) stores payroll data associated with one or more payees (e.g., employees)… ) In STEP 210, an electronic paycheck voucher based on the payroll information is generated for the payee. The electronic paycheck voucher may be automatically generated based on the payroll information or may require approval from the payor… This digital voucher may include the name of the employee as well as other information
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to prepare a paycheck having information regarding the employee as taught by Hicks, doing so further allows the checks to be generated based on payroll information [col. 3 lines 15-20 and col. 5 lines 34-49].

As per claim 2, Gaeta discloses:
responsive to a requestor accessing a verification website to make a request for verification, providing requested information to the verification website in accordance with website instructions; see fig. 3C/4C, related text, col. 15 lines 7-14, co. 16 lines 33-44 Implementations of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification… Referring now to FIG. 4C, additional check validation information is displayed in the check validation section 304. In some examples, the additional check validation is displayed in response to the user clicking on the button 314 of FIG. 4B. For example, in response to the user clicking on the button 314, an instruction message can be provided to the distributed ledger system, which instructs the distributed ledger system to enter the check into the distributed ledger. In the depicted example, the additional check validation information includes the date/time Jul. 30, 2015, 1332 (e.g., 1:32 PM) displayed in the field 320, and the bank We-R-Banks displayed in the field 322.
calculating, by a verification algorithm running on a processor, a request hash for the requested information; col. 4 lines 45-55, col. 9 lines 47-61 Referring now to FIG. 3C, the check verification section 304 displays check validation information based on the check information entered into the check information section 302, as described above with reference to FIG. 3B. In some examples, the check information is provided to the distributed ledger system, which processes the check information and returns the check validation information, as described herein. In the depicted example, the check validation information includes a check hash (e.g., a 256-bit, 32-byte number represented by a 64-byte character hash value) is displayed in the field 316, the word representing the Boolean value for True is displayed in the field 318, a date/time Jul. 30, 2015, 0945 (e.g., 9:45 AM) is displayed in the field 320, and the bank name Bank-is-Us is displayed in the field 322… An example CHF includes the secure hash algorithm 256 (SHA-256). In general, the CHF receives information as input, and provides a hash value as output, the hash value being of a predetermined length. For example, SHA-256 outputs a 256-bit (32-byte, 64-character) hash value.
responsive to scanning the barcode on the payslip, accessing the at least one hash in the blockchain transaction; and col. 6 lines 40-50, col. 10 lines 13-32, col. 12 lines 12-18 In some examples, the teller types the check information into a user interface (e.g., the example interface 300 of FIGS. 3A-4C). In some examples, the teller uses a scanner to scan the check and the check information is read from an image of the check (e.g., using OCR)… A check validation request is transmitted (604)… The check validation request is processed (606)… In the depicted example, the check validation information includes a check hash (e.g., a 256-bit, 32-byte number represented as a 64-byte character hash value) displayed in the field 316, and the word representing the Boolean value for False displayed in the field 318… In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain.
responsive to accessing the at least one hash in the blockchain transaction, comparing the request hash to the at least one hash in the blockchain transaction. col. 6 lines 40-50, col. 10 lines 13-In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain.

As per claims 12-13, claims 12-13 recite substantially similar limitations to those found in claims 1 and 2.  Therefor claims 12-13 are rejected under the same art and rational as claims 1 and 2.  Furthermore, Gaeta discloses an apparatus comprising a computer system connected to a verification website, and program code stored in a computer readable medium configured to cause the processor to execute the method [col. 14 lines 30-56, col. 15 lines 2-6] 

As per claim 16, Gaeta discloses:
A computer program product for reducing fraud based on a forged or altered payslip, the computer program product comprising: [see Abstract, col. 1 lines 44-51, col. 14 lines 30-56, col. 15 lines 2-6]
program code stored in a computer-readable storage medium and configured to cause a processor unit to configure a blockchain for recording transactions; col. 6 lines 33-50, col 7 lines 65-67 In accordance with implementations of the present disclosure, when a financial institution deposits/cashes a check on behalf of its customer, the financial institution will input the check information and/or a unique instrument identifier, described in further detail herein, into the distributed ledger system…Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain… Further, the distributed ledger (e.g., underlying blockchain) is updated to include the transaction (e.g., the deposit of the negotiable instrument 114 at the first financial institution 102).
program code stored in the computer-readable storage medium and configured to cause the processor unit to provide at least one hash for a portion of the information; and ; col. 11 lines 12-21, 39-57 Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers… In some implementations, the unique instrument identifier can be based on an identifier that is independent of the negotiable instrument, and information of the negotiable instrument (e.g., routing number, account number). For example, an instrument identifier, a routing number, and an account number can be concatenated, and a hash value can be determined, the hash value being the unique identifier (e.g., a 256-bit, 32-byte number represented as a 64-byte character hash value).
program code stored in the computer-readable storage medium and configured to cause the processor unit to record the at least one hash and the portion of the information in the blockchain as a blockchain transaction. col. 6 lines 38-50, col. 7 line 65 – col 8 line 6 The distributed ledger system creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), and the hash is sent to a smart contract. In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain… Further, the distributed ledger (e.g., underlying blockchain) is updated to include the transaction (e.g., the deposit of the negotiable instrument 114 at the first financial institution 102). For example, the distributed ledger system 106 stores the transaction across all nodes in the distributed ledger system 106. Cryptographic checks are performed (e.g., the proofs of work described above) to ensure that the updated information is legitimate. That is, for example, the transaction is added to a block in the underlying blockchain.
Gaeta does not expressly disclose the following, Hicks, however discloses:
program code stored in the computer-readable storage medium and configured to cause the processor unit to prepare a payslip, the payslip having information regarding an employee; col. 3 lines 15-20 and col. 5 lines 34-49 In one or more embodiments of the invention, a payroll data repository (130) stores payroll data associated with one or more payees (e.g., employees)… ) In STEP 210, an electronic paycheck voucher based on the payroll information is generated for the payee. The electronic paycheck voucher may be automatically generated based on the payroll information or may require approval from the payor… This digital voucher may include the name of the employee as well as other information
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to prepare a paycheck having information regarding the employee as taught by Hicks, doing so further allows the checks to be generated based on payroll information [col. 3 lines 15-20 and col. 5 lines 34-49].

As per claim 17, Gaeta discloses:
program code stored in the computer-readable storage medium and configured to cause the processor unit to configure a barcode as a pointer for locating the blockchain transaction; col 6 lines 38-50 col. 11 lines 12-21, Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers, such that every negotiable instrument is uniquely identifiable among every other negotiable instrument circulating in the marketplace….Example machine-readable codes include, without limitation, a bar code... The distributed ledger system creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), and the hash is sent to a smart contract. In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain.
program code stored in the computer-readable storage medium and configured to cause the processor unit, to insert the barcode into a barcode location on the payslip; and col. 11 lines 12-21, col. 3 lines 27-38 Accordingly, implementations of the present disclosure provide a unique instrument identifier for each negotiable instrument issued by any and all financial service providers, such that every negotiable instrument is uniquely identifiable among every other negotiable instrument circulating in the marketplace. In some implementations, the unique instrument identifier is encoded in a machine-readable code that is printed on the negotiable instrument. Example machine-readable codes include, without limitation, a bar code, and a QR code… A person who becomes a holder in due course of a negotiable instrument by delivery, or by delivery and endorsement, has an unrestricted claim to the negotiable instrument. Example negotiable instruments include promissory notes, bills of exchange, banknotes, checks (e.g., personal, business, cashier, teller, treasury, government, certified, official, payment, loan), virtual checks, money orders, bill payments, proofs of payment, mobile payments (e.g., using smartphones, tablets, wearables), and instruments encoded in machine-readable codes (e.g., barcodes, QR codes).
program code stored in the computer-readable storage medium and configured to cause the processor unit to deliver the payslip to the employee. col. 3 lines 27-38 A person who becomes a holder in due course of a negotiable instrument by delivery, or by delivery and endorsement, has an unrestricted claim to the negotiable instrument. Example negotiable instruments include promissory notes, bills of exchange, banknotes, checks (e.g., personal, business, cashier, teller, treasury, government, certified, official, payment, loan), virtual checks, money orders, bill payments, proofs of payment, mobile payments (e.g., using smartphones, tablets, wearables), and instruments encoded in machine-readable codes (e.g., barcodes, QR codes).

As per claim 18, claim 18 recites substantially similar limitations to those found in claim 2.  Therefor claim 18 is rejected under the same art and rational as claim  2.  Furthermore, Gaeta program code stored in a computer readable medium configured to cause the processor to execute the method [col. 14 lines 30-56, col. 15 lines 2-6] 

Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Hicks in view of Arora, et al. (US Patent Application Publication 20190340584), “Arora”.
As per claim 3, Gaeta discloses:
recording a result. col. 8 lines 47-50 In some implementations, the transaction of FIG. 2B, even though fraudulent, may be recorded in the distributed ledger system (e.g., included in a block of the underlying blockchain).
Gaeta does not expressly disclose the following, Arora, however discloses:
responsive to the request hash matching the at least one hash in the blockchain transaction, verifying that the payslip is genuine;  [0023-0024], [0047] In one embodiment, the block reference value may be a hash value generated via the hashing of the block header of the preceding block. The transaction reference value may be a unique value that refers to the blockchain transactions in the respective block. In one embodiment, the transaction reference value may be a hash value generated via the hashing of the blockchain data values included in the block, such as the root of a Merkle tree generated via the hashing of the blockchain data values… Each blockchain transaction in the blockchain may be related to an issued check 106. Each blockchain transaction may include at least an identification value, referred to herein as a block identifier, and a validation value, where the validation value matches a validation value that is encoded in the machine-readable code displayed on an issued check 106.
responsive to verifying that the payslip is genuine, delivering a first message to the verification website wherein the first message verifies that the payslip is genuine; and [0018], [0033], [0047] The determination may be made by the validation module 220 of the computing device 102, which may attempt to validate the validation value read from the machine-readable code displayed on the check 106 by comparing it to the validation value included in the identified blockchain transaction. If the validation of the additional value is unsuccessful, then the process 300 may proceed to step 312 where the usage of the check 106 is prohibited due to the failed validation. If the validation is successful, then, in step 316, the computing device 102 may approve use of the check 106 for the payment transaction…The receiving device 202 may also be configured to receive data signals electronically transmitted by processing networks 114, which may be superimposed or otherwise encoded with data used in the processing of payment transactions funded via check 106, such as messages indicating approval or denial of the use of the check 106, messages indicating successful processing of the payment transaction, etc… the receiving device 202 may be configured to receive data from mobile devices 112, blockchain networks 108, and processing networks 114, and other systems and entities via one or more communication methods, such as radio frequency, local area networks, wireless area networks, cellular communication networks, Bluetooth, the Internet, etc… may be virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to compare the hash on the check to that stored in the blockchain as taught by Arora, doing so further fraudulent uses of checks [0031].
As per claims 14 and 19, claims 14 and 19 recites substantially similar limitations to those found in claim 3.  Therefor claims 14 and 19 are rejected under the same art and rational as claim 3.  .

Claims 4-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Hicks in view of Arora in view of Realini, et al. (US Patent Application Publication 20090119190), “Realini”.
As per claim 4, Gaeta discloses
recording a result. col. 8 lines 47-50 In some implementations, the transaction of FIG. 2B, even though fraudulent, may be recorded in the distributed ledger system (e.g., included in a block of the underlying blockchain).
Gaeta does not expressly disclose the following, Arora, however discloses:
responsive to the request hash not matching the at least one hash in the blockchain transaction, determining that the payslip is not a genuine payslip; [0047] The determination may be made by the validation module 220 of the computing device 102, which may attempt to validate the validation value read from the machine-readable code displayed on the check 106 by comparing it to the validation value included in the identified blockchain transaction. If the validation of the additional value is unsuccessful, then the process 300 may proceed to step 312 where the usage of the check 106 is prohibited due to the failed validation. If the validation is successful, then, in step 316, the computing device 102 may approve use of the check 106 for the payment transaction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to compare the hash on the check to that stored in the blockchain as taught by Arora, doing so further fraudulent uses of checks [0031].
Gaeta does not expressly disclose the following, Realini, however discloses:
responsive to determining that the payslip is not genuine, delivering a second message to the verification website wherein the second message informs the requestor to check the requested information; and [0027], [0613], [0686] If the sequence numbers do not match, the payment server declines the transaction request, as indicated at 5406, and fraud prevention measures are activated, as indicated at 5407. By way of examples, when the sequence numbers do not match, the account may be frozen until a customer service representative can determine the cause of the mismatched sequence numbers. This may necessitate a phone call the account holder to see if they are still in possession of their phone and whether they had authorized the attempted transaction… The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to invoke fraud preventions measures to determine the cause of mismatched information as taught Realini, doing so further aids in fraud prevention such as flagging an account for suspicious behavior[0613, 0686].

As per claim 5, Gaeta does not expressly disclose the following, Hicks, however discloses:
storing the at least one portion of the information in the payslip at an off-blockchain location. col. 3 lines 33-38/57-67, In one or more embodiments of the invention, the payroll data repository (130) stores payee profiles (not shown). A payee profile may include both personal information associated with a payee (e.g., payee name, payee address, payee social security number, and/or other information) and a distribution preference defined by the payee… the payroll data repository (130) is implemented using a database, a hierarchical (flat) file, or any other type of data store.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to store payroll information in a database as taught by Hicks, 

As per claim 6, Gaeta does not expressly disclose the following, Hicks, however discloses:
wherein the off-blockchain location comprises a source in a database. col. 3 lines 33-38/57-67, In one or more embodiments of the invention, the payroll data repository (130) stores payee profiles (not shown). A payee profile may include both personal information associated with a payee (e.g., payee name, payee address, payee social security number, and/or other information) and a distribution preference defined by the payee… the payroll data repository (130) is implemented using a database, a hierarchical (flat) file, or any other type of data store.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to store payroll information in a database as taught by Hicks, doing so allows access to the database to be restricted using sing passwords, secret questions, personal identification number, etc [col 3 lines 52-59].  

As per claim 7, Gaeta discloses:
wherein the payslip is a digital payslip. col. 3 lines 30-37 Example negotiable instruments include… virtual checks… mobile payments (e.g., using smartphones, tablets, wearables), and instruments encoded in machine-readable codes (e.g., barcodes, QR codes)

As per claim 8, Gaeta disclose:
wherein the payslip is printed on paper.  col. 1 lines 29-30 Example negotiable instruments include promissory notes, bills of exchange, banknotes, and checks.

As per claim 9, Gaeta does not expressly disclose the following, Realini, however discloses:
wherein the verification website is configured to provide a pay-per-use service to the requestor, and wherein the pay-per-use service includes providing a history of verification. [0241], [0422], [0691] In one exemplary embodiment, the per transaction fee ranges from a few pennies for transactions under a selected amount such as $25. To illustrate further, the "per transaction" fee may range from $0.05 to about $0.10 per transaction in alternative embodiments. Any fee may be charge from less than one cent per transaction to dollars per transaction. For example, the fee may be from $0.00001 to $10 per transaction… From the Obopay website… The mobile client application supports the following features: Pay, Balance, History, Request Pay, Refer or Invite, Add Money (i.e., Load), Settings, Help. MCA can be used to send money from an account holder's account to any mobile subscriber whose device supports text messaging.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to charge fees for use of the service as taught by Realini, doing so allows the system to be more profitable due to the fees [0461].

As per claims 15 and 20, claims 15 and 20 recite substantially similar limitations to those found in claim 4.  Therefor claims 15 and 20 are rejected under the same art and rational as claim 4.  Furthermore, Gaeta discloses an apparatus comprising a computer system connected to a verification website, and program code stored in a computer readable medium configured to cause the processor to execute the method [col. 14 lines 30-56, col. 15 lines 2-6] 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in in view of Arora.
As per claim 10, Gaeta discloses :
A computer-implemented method for reducing fraud based on a forged or altered payslip, the computer-implemented method comprising: see Abstract, col. 1 lines 44-51
uploading a payslip to a website;  col. 12 lines 5-18, col. 15 lines 7-15 Check information is received (602). For example, a financial institution receives check information for a check (negotiable instrument) that is to be deposited... In some examples, the teller uses a scanner to scan the check and the check information is read from an image of the check (e.g., using OCR). In some examples, the customer uses a mobile application executing on a computing device (e.g., a smartphone) to capture in image of the check and deposit the check remotely… Implementations of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter
responsive to receiving the payslip, extracting a number of segments of information from the payslip; col. 10 lines 51-63 Implementations of the present disclosure described above are based on the submission of information printed on the negotiable instrument (referred to above as check information). Example check information includes routing number, account number, and amount. This can be problematic, however. For example, manual typing of check information can result in inaccuracies, which would result in an indication that the negotiable instrument is valid (e.g., being deposited for the first time), when the negotiable instrument is actually invalid. As another example, although optical character recognition (OCR) can be used to automatically scan-in and identify check information, this can also result in errors in the check information being input.
Gaeta does not expressly disclose the following, Arora, however discloses:
responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and [0023-0024], [0047] In one embodiment, the block reference value may be a hash value generated via the hashing of the block header of the preceding block. The transaction reference value may be a unique value that refers to the blockchain transactions in the respective block. In one embodiment, the transaction reference value may be a hash value generated via the hashing of the blockchain data values included in the block, such as the root of a Merkle tree generated via the hashing of the blockchain data values… Each blockchain transaction in the blockchain may be related to an issued check 106. Each blockchain transaction may include at least an identification value, referred to herein as a block identifier, and a validation value, where the validation value matches a validation value that is encoded in the machine-readable code displayed on an issued check 106.
responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database. [0018], [0023-0024], [0033], [0047] Each blockchain transaction in the blockchain may be related to an issued check 106. Each blockchain transaction may include at least an identification value, referred to herein as a block identifier, and a validation value, where the validation value matches a validation value that is encoded in the machine-readable code displayed on an issued check 106…The determination may be made by the validation module 220 of the computing device 102, which may attempt to validate the validation value read from the machine-readable code displayed on the check 106 by comparing it to the validation value included in the identified blockchain transaction. If the validation of the additional value is unsuccessful, then the process 300 may proceed to step 312 where the usage of the check 106 is prohibited due to the failed validation. If the validation is successful, then, in step 316, the computing device 102 may approve use of the check 106 for the payment transaction…
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to compare the hash on the check to that stored in the blockchain as taught by Arora, doing so further fraudulent uses of checks [0031].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in in view of Arora in view Realini.
As per claim 11, Gaeta does not expressly disclose the following, Arora, however discloses:
responsive to the number of segments of information matching the corresponding information in the database, delivering a first message to the website; [0018], [0033], [0047] The determination may be made by the validation module 220 of the computing device 102, which may attempt to validate the validation value read from the machine-readable code displayed on the check 106 by comparing it to the validation value included in the identified blockchain transaction. If the validation of the additional value is unsuccessful, then the process 300 may proceed to step 312 where the usage of the check 106 is prohibited due to the failed validation. If the validation is successful, then, in step 316, the computing device 102 may approve use of the check 106 for the payment transaction…The receiving device 202 may also be configured to receive data signals electronically transmitted by processing networks 114, which may be superimposed or otherwise encoded with data used in the processing of payment transactions funded via check 106, such as messages indicating approval or denial of the use of the check 106, messages indicating successful processing of the payment transaction, etc… the receiving device 202 may be configured to receive data from mobile devices 112, blockchain networks 108, and processing networks 114, and other systems and entities via one or more communication methods, such as radio frequency, local area networks, wireless area networks, cellular communication networks, Bluetooth, the Internet, etc… may be virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet.
responsive to the number of segments of information not matching the corresponding information in the database, delivering a second message to the website; [0018], [0033], [0047] The determination may be made by the validation module 220 of the computing device 102, which may attempt to validate the validation value read from the machine-readable code displayed on the check 106 by comparing it to the validation value included in the identified blockchain transaction. If the validation of the additional value is unsuccessful, then the process 300 may proceed to step 312 where the usage of the check 106 is prohibited due to the failed validation. If the validation is successful, then, in step 316, the computing device 102 may approve use of the check 106 for the payment transaction…The receiving device 202 may also be configured to receive data signals electronically transmitted by processing networks 114, which may be superimposed or otherwise encoded with data used in the processing of payment transactions funded via check 106, such as messages indicating approval or denial of the use of the check 106, messages indicating successful processing of the payment transaction, etc… the receiving device 202 may be configured to receive data from mobile devices 112, blockchain networks 108, and processing networks 114, and other systems and entities via one or more communication methods, such as radio frequency, local area networks, wireless area networks, cellular communication networks, Bluetooth, the Internet, etc… may be virtual in e-commerce environments, such as online retailers receiving communications from customers over a network such as the Internet.
wherein the first message verifies that the payslip is a genuine payslip; and [0018], [0033], [0047]The receiving device 202 may also be configured to receive data signals electronically transmitted by processing networks 114, which may be superimposed or otherwise encoded with data used in the processing of payment transactions funded via check 106, such as messages indicating approval or denial of the use of the check 106, messages indicating successful processing of the payment transaction, etc…
Gaeta does not expressly disclose the following, Realini, however discloses:
wherein the second message informs a requestor to check the payslip. [0027], [0613], [0686] If the sequence numbers do not match, the payment server declines the transaction request, as indicated at 5406, and fraud prevention measures are activated, as indicated at 5407. By way of examples, when the sequence numbers do not match, the account may be frozen until a customer service representative can determine the cause of the mismatched sequence numbers. This may necessitate a phone call the account holder to see if they are still in possession of their phone and whether they had authorized the attempted transaction… The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gaeta with the ability to invoke fraud preventions measures to determine the cause of mismatched information as taught Realini, doing so further aids in fraud prevention such as flagging an account for suspicious behavior[0613, 0686].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ethington, et al. (US Patent 8688579) discloses “The AUTOMATIC REMOTE DEPOSIT IMAGE PREPARATION APPARATUSES, METHODS AND SYSTEMS (hereinafter "MultiCrop") transforms uploaded check images and check deposit information inputs via MultiCrop components image into deposit confirmation outputs. For example, in one embodiment, a user may employ a personal computer connected to a web camera, and/or a smartphone with a built-in camera to initiate the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694